DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
Claim 38 has been listed twice in the claims submitted on 03/01/2022, for the purposes of examination the examiner will shift claims 38-46 to be claims 39-47, beginning with the second listing of claim 38, and will refer to the claims as such throughout the office action.
Election/Restrictions
Applicant's election with traverse of claims 31-43 in the reply filed on 03/01/2022 is acknowledged.  The traversal is on the ground(s) that the metal containing particles of LeGrande are part of the coating and not part of any binder.  This is not found persuasive because LeGrande teaches that the metal containing particles are dispersed in the binder [Column 1 lines 61-63, LeGrande], further the examiner notes that the binder is part of the coating and thus the metal containing particles are not excluded from being part of the binder by also being part of the coating.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-30 and 44-47 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2022.
Information Disclosure Statement
The reference “US 7261962 B2” from the IDS dated 03/15/2022 is not considered as this document does not exist, the examiner notes that “US 7261962 B1” exists but is by a different author than listed on the IDS, the examiner further notes that “US 7261963 B2” exists and is from the same date and author as listed on the IDS.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 38-46, beginning with the second listing of claim 38, have been renumbered 39-47.  See MPEP 608.01(j).
Claim 31 objected to because it is dependent upon a withdrawn claim, claim 24.  For the purposes of examination, the examiner shall treat claim 24 as being incorporated into claim 31.  Appropriate correction is required.
Claim 36 objected to because of the following informalities:  the recitation “an amount of C equal or above to 99%” should be changed to “an amount of C equal to or above 99%”.  Appropriate correction is required.
Claim 39 objected to because of the following informalities:  the recitation “compound is equal or below to 0.12wt.%” should be changed to “compound is equal to or below 0.12wt.%” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 24, which the examiner is treating as incorporated within claim 31, includes the recitation “nanographite flakes having a lateral size between 1 and 60 µm” which is indefinite because it is unclear to the examiner what limitation the term “nanographite” is meant to impose on the size of the graphite flakes.  It is unclear if sizes in the microscopic range, 1-60 µm, are considered nanoscopic or if nanographite is meant to limit the thickness or width of the graphite flakes to a nanoscopic range.  The examiner interprets the instant claim to be met by any graphite flakes that have a lateral size of 1-60 µm absent a specific indication to the contrary.
Specifically claim 24, which the examiner is treating as incorporated within claim 31, includes the recitation “binder including sodium silicate or a binder including aluminum sulfate and an additive being alumina” which is indefinite because it is unclear to the examiner if alumina is an additive to just the binder including aluminum sulfate or if alumina is an additive to the binder including either sodium silicate or aluminum sulfate.  The examiner interprets the instant claim to be met by alumina being an additive to just the binder including aluminum sulfate absent a specific indication to the contrary, because the specification only shows alumina being an additive to binders including either aluminum phosphate or aluminum sulfate [0045, instant spec].
Claims 35-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Specifically, claim 35 includes the recitation “wherein the aqueous mixture includes nanographite with above 95% by weight of C” which is indefinite because it is unclear to the examiner if the carbon content is referring the nanographite or to the aqueous mixture.  The examiner interprets claim 35 to be met by nanographite comprising above 95% C absent a specific indication to the contrary, because the examiner submits that graphite is primarily carbon and that a mixture containing 1% or less by weight of water would not be considered to be aqueous by one of ordinary skill in the art, further the instant application indicates that the nanographite comprises above 95% by weight of C [0029, instant spec]
Specifically, claim 36 includes the recitation “wherein the aqueous mixture includes an amount of C equal or above to 99% by weight” which is indefinite because it is unclear to the examiner if the carbon content is referring the nanographite or to the aqueous mixture.  The examiner interprets claim 35 to be met by nanographite comprising above 99% C absent a specific indication to the contrary, because the examiner submits that graphite is primarily carbon and that a mixture containing 1% or less by weight of water would not be considered to be aqueous by one of ordinary skill in the art, further the instant application indicates that the nanographite comprises 99% by weight of C [0029, instant spec].
Claims 38-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “organometallic compound” in claims 38-39 has an unclear meaning as the specification does not specifically provide a definition however provides examples of organometallic compounds that do not contain any metal such as Dipropylene glycol monomethyl ether [0024, instant spec], while the accepted meaning is “a substance containing at least one metal-to-carbon bond in which the carbon is part of an organic group.” The term is indefinite because the specification does not clearly redefine the term.  The examiner interprets the claim to be met by any material containing at least one metal-to-carbon bond in which the carbon is part of an organic group or from the list of examples provided in the instant specification absent a specific indication to the contrary.
Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hot air” in claim 42 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the examiner to what temperature range the term “hot” is intended to limit the temperature of the air to, for example if 50-150°C is considered hot, if anything above that temperature range is considered hot as well or alternatively, if any temperature above room temperature is considered hot, or if some room temperatures could be considered hot.  The examiner interprets the instant claim to be met by .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 31-34 and 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of Chakraborty et al. (US 2011/0200825 A1) herein Chakraborty, in further view of Hinterwaldner et al. (US 2005/0009711 A1) herein Hinterwaldner.
Regarding claim 31, Kimura discloses steel [Column 5 lines 63-64, Kimura] with a composition listed below in Table 1 which overlaps with the composition of the steel instantly claimed.  The examiner notes that the overlap between the disclosed steel composition of Kimura and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, wt.%
Kimura, mass % [Column 4 lines 55-56]
C
0.31-1.2
0.2-0.7 [Column 5 line 65]
Si
0.1-1.7
0.01-1.0 [Column 6 line 16]
Mn
0.15-3.0
0.1-1.0 [Column 6 line 27]
P
0.01 or less
0.03 or less [Column 6 line 40]
S
0.1 or less
0.035 or less [Column 6 line 44]
Cr
1.0 or less
0.005-0.30 [Column 7 line 9]
Ni
1.0 or less
0.1 or less [Column 7 lines 46-47]
Mo
0.1 or less
0.005-0.5 [Column 7 lines 36-39]
Nb*
0.05 or less
0.005-0.1 [Column 7 lines 36-39]
B*
0.003 or less
0.0010-0.0050 [Column 6 line 66]
Ti*
0.06 or less
0.005-0.05 [Column 7 lines 36-39]

0.1 or less
0.1 or less [Column 7 lines 46-47]
Co*
0.1 or less
Omitted
N*
0.01 or less
0.01 or less [Column 6 line 56]
V*
0.05 or less
0.1 or less [Column 7 lines 46-47]
Fe and impurities
balance
Balance [Column 7 lines 40-41]
*optional elements


Kimura does not teach depositing an aqueous mixture on the steel to form a coating including nanographite flakes having a lateral size of 1-60 µm and a binder including sodium silicate or aluminum sulfate and an additive being alumina, however the examiner submits that depositing a mixture with nanographite flakes of an overlapping size and a binder including sodium silicate would be obvious in view of Chakraborty and Hinterwaldner.  Chakraborty teaches:
Coating a metallic substrate with a coating that comprises a nanofiller and binder, for the purpose of preventing corrosion through the diffusion of a gas or liquid [0019, Chakraborty].  Kimura teaches trying to minimize degradation caused by scale generation during slab heating [Column 12 lines 54-56, Kimura].  The examiner notes that scale generation is caused by oxygen in the air corroding steel.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the steel of Kimura with the coating of Chakraborty for the purpose of preventing diffusion of oxygen during slab heating.
The nanofiller may be nanographite [0020, Chakraborty]
The average diameter for the nanofiller may be 1-5 µm, wherein the average diameter may be used interchangeably with the average largest dimension [0023, 
The nanographene is formed through exfoliation of nanographite [0025, Chakraborty] and prior to exfoliation the graphite has a plate-like structure [0067, Figure 5, Chakraborty], the examiner submits that plate-like structures are equivalent to flakes.
The nanofiller and binder are combined and dispersed in a solvent, wherein water is an exemplary solvent [0032, Chakraborty] which the examiner submits is an aqueous mixture.
Kimura modified by Chakraborty does not specifically limit the binder type; however, the examiner submits that it would be obvious to one of ordinary skill in the art to use sodium silicate as a binder for the coating of Kimura modified by Chakraborty in view of Hinterwaldner.  Hinterwaldner teaches a coating composition [0023, Hinterwaldner] for steel [0008, Hinterwaldner] with water as a solvent [0064, Hinterwaldner], graphite as an additive [0010, Hinterwaldner], and teaches that inorganic binders are used preferentially in high-temperature-resistant coating compositions, including sodium water glass [0032, Hinterwaldner].  The examiner notes that sodium water glass is another name for sodium silicate.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the coating of Kimura modified by Chakraborty to use water glass as the binder because it functions at high temperatures and can be used as a binder for aqueous solutions containing graphite.
Regarding claim 32, Kimura modified by Chakraborty and Hinterwaldner teaches drying the coating after applying it [0033, Chakraborty].
Regarding claim 33, Kimura modified by Chakraborty and Hinterwaldner teaches dip coating or spray coating [0033, Chakraborty].
Regarding claims 34 and 37, Kimura modified by Chakraborty and Hinterwaldner teaches:
Solids comprise 0.1-15 weight% of the formulation [0031, Chakraborty]
Nanofiller is 0.1-20 weight% of the nanocoating weight [0030, Chakraborty], the examiner submits the nanocoating weight is the solid materials because as discussed above the coating is dried after application
The examiner notes that for one liter of water there is 1000 grams, so that total solids comprise 1-160 g/L, which gives 0.001-32 g/L of nanofiller and 0.8-159.84 g/L of binder.  The examiner notes that the overlap of the g/L of nanographite and binder of the instant claim and Kimura modified by Chakraborty and Hinterwaldner is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The examiner notes that given the nanofiller is 0.1-20 weight% of the nanocoating weight [0030, Chakraborty], binder is at least 80 weight% of the coating and thus the nanofiller has a ratio of 0.25 or less with respect to the binder.  The examiner notes that the overlap of the nanofiller to binder ratio of the instant claim and that of Kimura modified by Chakraborty and Hinterwaldner is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 38-39, Kimura modified by Chakraborty and Hinterwaldner teaches organometallics are used to produce structures that prevent seizing or jamming [0036, Hinterwaldner] in an amount of 0.5-50 weight% based on the solids fraction [0041, Hinterwaldner], the examiner submits it would be obvious to include the organometallics of Hinterwaldner in the process of Kimura modified by Chakraborty and Hinterwaldner to prevent 
Regarding claim 40, Kimura modified by Chakraborty and Hinterwaldner teaches the coating may dry in an oven operating at temperatures above room temperatures, specifically greater than or equal to 80°C [0033, Chakraborty]
Regarding claim 41, Kimura modified by Chakraborty and Hinterwaldner teaches the coating may dry at ambient temperatures [0033, Chakraborty] which the examiner submits is the same as room temperature.
Regarding claim 42, Kimura modified by Chakraborty and Hinterwaldner teaches the coating may dry in an oven operating at temperatures above room temperatures [0033, Chakraborty] the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would use air as the atmosphere in the oven which the examiner submits would be reasonably considered hot.
Regarding claim 43, Kimura modified by Chakraborty and Hinterwaldner does not specify a drying time for the coating, however as discussed above Kimura modified by Chakraborty and Hinterwaldner discloses an overlapping steel composition, overlapping coating composition, and overlapping heating temperature as the instant application and so the examiner submits that an overlapping drying time would flow naturally from the drying of the coating composition of Kimura modified by Chakraborty and Hinterwaldner.  See MPEP 2145(II).
Claim 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of Chakraborty et al. (US 2011/0200825 A1) herein Chakraborty, in further view of Hinterwaldner et al. (US 2005/0009711 A1) herein Hinterwaldner, in further view of Tamashausky (Graphite a Multifunctional Additive for Paint and Coatings).
Regarding claims 35-36, as discussed above claim 31 is unpatentable over Kimura modified by Chakraborty and Hinterwaldner, however Kimura modified by Chakraborty and Hinterwaldner does not disclose the purity of the used graphite is 99 weight% carbon or greater, however the examiner submits that the use of graphite of this purity would be obvious in view of Tamashausky.  Tamashausky teaches that synthetic graphite is typically available in purities above 99%, is available from ½ inch down to 3 microns, compatible with virtually any aqueous system, has excellent thermal conductivity, chemically inert and relatively low in cost [pages 77-79, Tamashausky].  The examiner submits that it would be obvious to one of ordinary skill in the art to use the synthetic graphite of Tamashausky for the coating process of Kimura modified by Chakraborty and Hinterwaldner in order to ensure the coating is chemically inert, thermally conductive, and low in cost.  The examiner notes that the overlap of the carbon content of the graphite of Tamashausky and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 31-33, 35-37, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of LeGrande (US 6576336 B1).
Regarding claim 31, Kimura discloses steel [Column 5 lines 63-64, Kimura] with a composition listed above in Table 1 which overlaps with the composition of the steel instantly claimed.  The examiner notes that the overlap between the disclosed steel composition of Kimura and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kimura does not teach depositing an aqueous mixture on the steel to form a coating 
Coating substrates such as steel [Column 2 lines 7-9, LeGrande] 
Wherein the coating comprises graphite flake particles [Column 1 lines 61-65, LeGrande] 
The coating is dispersed in water [Column 2 lines 4-5, LeGrande]
Wherein 97% or more of the graphite flake particles have a size of 44 microns or less determined by passing through a 325 mesh [Column 2 line 65-Column 3 line 2, LeGrande], the examiner submits that a structure of flakes means the particles will have flat shapes with similar lateral sizes and widths and so one of ordinary skill in the art would treat the mesh size as defining the lateral sizes and widths of the flakes.  The examiner notes that the overlap of the disclosed graphite particle size range of LeGrande and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The coating further comprises metal coated ceramic microspheres [Column 3 lines 5-17, LeGrande] as part of the binder [Column 1 line 61-Column 2 line 3, LeGrande]
Wherein the ceramic portion of the microspheres is primarily composed of aluminum silicates, magnesium silicates, sodium silicates, or mixtures of the materials [Column 3 lines 31-35, LeGrande].
The coating is useful for improving chemical resistance [Column 6 lines 13-34, LeGrande].  Kimura teaches trying to minimize degradation caused by scale generation during slab heating [Column 12 lines 54-56, Kimura].  The examiner notes that scale 
Regarding claim 32, Kimura modified by LeGrande teaches air drying after each coating application [Column 5 lines 37-40, LeGrande]
Regarding claim 33, Kimura modified by LeGrande teaches applying coatings through spraying, brushing, or dipping [Column 5 lines 33-36, LeGrande]
Regarding claim 35-36, Kimura modified by LeGrande teaches the graphite particles are 95% or greater carbon.  The examiner notes that the overlap of the carbon content of the graphite particles of the instant claims and that of Kimura modified by LeGrande is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 37, Kimura modified by LeGrande teaches the binder system includes a blend of the first and second emulsions [Column 4 lines 62-63, LeGrande] wherein the coating comprises 10-600 parts by weight of the first emulsion, 10-600 parts by weight of the second emulsion, and 20-200 parts by weight of the graphite particles [Column 4 lines 44-51, LeGrande].  The examiner notes that the binder system is then 20-1200 parts by weight, which gives a ratio of graphite with respect to binder of the range 0.017-10.  The examiner notes that the overlap of the ratio of graphite with respect to binder of Kimura modified by LeGrande and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 41, Kimura modified by LeGrande teaches air drying [Column 5 lines 37-40, LeGrande] but does not specify the temperature, however the examiner submits that absent a specific indication of the contrary one of ordinary skill in the art would perform air drying at room temperature.
Regarding claim 43, Kimura modified by LeGrande teaches drying can be done in about 20 minutes [Column 5 lines 25-26, LeGrande].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 31-43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-45 of copending Application No. 16/768,569 in view of Hinterwaldner et al. (US 2005/0009711 A1) herein Hinterwaldner.  The copending application claims an overlapping steel composition with identical dependent claims, however the copending application does not limit the binder to a binder including sodium silicate or aluminum sulfate and an additive being alumina, however the examiner submits that the use of sodium silicate as a binder would be obvious in view of Hinterwaldner.  Hinterwaldner teaches a coating composition [0023, Hinterwaldner] for steel [0008, Hinterwaldner] with water as a solvent [0064, Hinterwaldner], graphite as an additive [0010, Hinterwaldner], and teaches that inorganic binders are used preferentially in high-temperature-resistant coating compositions, including sodium water glass [0032, Hinterwaldner].  The examiner notes that sodium water glass is another name for sodium silicate.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the coating of Application No. 16/768,569 to use water glass as the binder because it functions at high temperatures and can be used as a binder for aqueous solutions containing graphite.
This is a provisional nonstatutory double patenting rejection.
Claims 31-43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-44 of copending Application No. 16/764,920 in view of Hinterwaldner et al. (US 2005/0009711 A1) herein Hinterwaldner.  The copending application claims an overlapping steel composition with identical dependent claims, however the copending application does not limit the binder to a binder including sodium silicate or aluminum sulfate and an additive being alumina, however  in view of Hinterwaldner.  Hinterwaldner teaches a coating composition [0023, Hinterwaldner] for steel [0008, Hinterwaldner] with water as a solvent [0064, Hinterwaldner], graphite as an additive [0010, Hinterwaldner], and teaches that inorganic binders are used preferentially in high-temperature-resistant coating compositions, including sodium water glass [0032, Hinterwaldner].  The examiner notes that sodium water glass is another name for sodium silicate.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the coating of Application No. 16/764,920 to use water glass as the binder because it functions at high temperatures and can be used as a binder for aqueous solutions containing graphite.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734